N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title is a good starting point, but recommends adding analogous language to “Optical Black Pixels” “Optical Black Region” into the current title. 



Claim Rejections – 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 (lines 5-7 & 9-10) recites (with emphasis in bold): “a separation region disposed in the semiconductor substrate, wherein the photoelectric conversion regions are separated by the separation region, and wherein the separation region includes a conductive material; and a metal film disposed above the FIRST SIDE of the semiconductor substrate, wherein the metal film contacts the separation region in an optical black region”.
However, after careful review of Applicant’s specification, insufficient support is found to teach the above “separation region” limitation and its association with the bolded features.  The language “separation region” is not found in the written description.  Examiner notes the specification, Figure 4 discloses an optical black photodiode region 113B adjacent to effective photodiode region 113A AND, Figure 42 discloses photodiode regions “separated” by “metal & insulation filled trenches” 547 wherein the trench can be said to include a conductive material, a metal above the substrate’s first side and the metal contacts the separation region (as in claim 1 & 17), wherein the separation region includes this “metal & insulation filled trench” 547 (as in claims 2-4 & 18-20).  However, the features just described (element 547) are not shown in association with the optical black photodiode regions 113B.
The claimed invention has a feel of being an assortment of different embodiments without connecting support to use them together in combination with the unsupported language “separation region” per the written description, which makes it difficult to properly apply prior art since the claims contains subject matter which was not described in the specification.
What is the separation region?  Could Applicant amend the claim language to use terminology found in the written description and cite the support for it?
Examiner further notes that claims 15 and 16 use additional unsupported language “recessed portion” as follows:
Dependent claim 15 (depends from claim 1) recites (with emphasis in bold): “a recessed portion disposed in the optical black region of the semiconductor substrate”.
Dependent claim 16 (depends from claim 15) recites (with emphasis in bold): “wherein the metal film is disposed in the recessed portion”.
However, insufficient support is found to teach the above “recessed portion” limitation and its association with the bolded features.  The language “recessed portion” is not found in the written description.  
The claimed invention (claim 1 taken with claims 15-16) has a feel of being an assortment of different embodiments without connecting support to use them together in combination with the unsupported language “separation region” and “recessed portion” per the written description, which makes it difficult to properly apply prior art since the claims contains subject matter which was not described in the specification.
What is the recessed portion region?  Could Applicant amend the claim language to use terminology found in the written description and cite the support for it?
Independent claim 17 (lines 8-10 & 12-13) recites the same insufficiently supported limitations as discussed in claim 1, and thus for the same reasons, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 2-16 and 18-20 are also rejected under are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for reasons discussed above and for respectively depending from rejected claims 1 or 17.
	In light of the unsupported claim language per the discussion above, claims 1-20 also do not comply with the definiteness requirement (see below). 

Claim Rejections – 35 USC § 112 – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 (lines 5-7 & 9-10) recites (with emphasis in bold): “a separation region disposed in the semiconductor substrate, wherein the photoelectric conversion regions are separated by the separation region, and wherein the separation region includes a conductive material; and a metal film disposed above the FIRST SIDE of the semiconductor substrate, wherein the metal film contacts the separation region in an optical black region”.
However, it is unclear to the Examiner what the “separation region” limitation and its association with the bolded features is fully referring to, making claim 1 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
What is the separation region?  Is this a trench?  Is this a P-type isolation region?
Examiner further notes that claims 15 and 16 are indefinite for using the unclear language “recessed portion” as follows:
Dependent claim 15 (depends from claim 1) recites (with emphasis in bold): “a recessed portion disposed in the optical black region of the semiconductor substrate”.
Dependent claim 16 (depends from claim 15) recites (with emphasis in bold): “wherein the metal film is disposed in the recessed portion”.
However, it is unclear to the Examiner what the “recessed portion” limitation and its association with the bolded features is fully referring to, making claims 15 and 16 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
What is the recessed portion?  Per child App. 16/178,454 of which the instant application is a continuation from – it was inferred from Fig. 42 that the “dip” atop trench 547/549 was the recessed portion – is this “dip” the same “recessed portion”?  In what sense is this dip/recess in the optical black region, which is not shown?
Independent claim 17 (lines 8-10 & 12-13) recites the same indefinite limitations as discussed in claim 1, and thus for the same reasons, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-16 and 18-20 are also rejected under are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reasons discussed above and for respectively depending from rejected claims 1 or 17.


Examiner Interpretation (in light of 35 USC 112 rejection)
	In light of the 35 USC 112 rejections discussed above, this Office Action will only address claims 1-4, 6 and 17-20 when interpreting the “separation region” as a trench isolation region between the photodiode regions (i.e. effective and optical black photodiodes).  This is put forth as a courtesy to Applicant and as an additional courtesy, the Examiner has included the closest/related prior art (listed on 892 form) as an educated guess to the most relevant features that appear to be recited in claims 1-20.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2007/0210395) in view of Lee (US 2008/0150057) in view of Kretchmer (US 2005/0101100) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Maruyama teaches a light detecting device (Fig. 10: device 100 with lens 102, solid state imaging device 101 and processor 103), comprising: 
a semiconductor substrate including a first side as a light incident side and a second side opposite to the first side (Fig. 3 and para [0070]: back-illuminated image sensor having substrate 30 with top first side for receiving light and opposite second side toward wiring layer 38); 
photoelectric conversion regions disposed in the semiconductor substrate (Fig. 3 and para [0071]: substrate 30 includes a plurality of photodetectors 31); 
a separation region disposed in the semiconductor substrate, wherein the photoelectric conversion regions are separated by the separation region (Figures 3-4: a p-well occupies the substrate 30 and p-well 42 surrounds each photodetector 31 and charge-accumulation region 41 in the substrate 30, para [0078]), 
and wherein the separation region includes a conductive material (Figures 3-4: separation regions have at least P-type conductivity in substrate 30); 
a wiring layer disposed under the second side of the semiconductor substrate (Figure 3 and para [0075]: wiring layer 38); 
and a metal film disposed above the first side of the semiconductor substrate, wherein the metal film contacts the separation region in an optical black region (Figure 3 and para [0072]: light shading “metal” film 33.  Figures 22G, 24G, 25 & 32G: light shading “metal” film 77/97.  Para [0179-0180]: light shading film may be multi-layered with aluminum (AL) and titanium nitride (TiN), and further comprises antireflection layer of hafnium oxide and silicon oxide per paragraphs[0167, 0198 and 0202]. Figure 24G: light shield 77 comprised of AL & TiN disposed over hafnium oxide 73 disposed over silicon oxide 72. In view of these teachings, taken in combination with Figure 32G, the light shielding 97 may also be comprised of the multi-layers AL/TiN disposed above anti-reflection insulation layers hafnium oxide 92 and silicon oxide 93.  Figures 3, 22G, 24G, 25 & 32G: pixel region 81 comprises active photodetectors 31 and peripheral region 82 comprises optical black region to suppress dark current.  The light shielding 33/77/97 covers the optical black “peripheral” region 82 extends toward separation region in optical black region).
	Depending on how one interprets Maruyama’s teachings for a multi-layer light shield it may not be explicitly clear that “metal film to contact the separation region in an optical black region”.  Thus, to more explicitly show that it is well known in the art for “metal film to contact the separation region in an optical black region”, see related prior art Lee (Figures 1-2 & 8-9 and para [0035-0041]: metal light shield 22/400 at optical black region 20).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Maruyama and Lee), it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Lee into suitable modification with the teachings of Maruyama to configure metal film to contact the separation region in an optical black region for the MOTIVATED REASON of suppressing dark current in the analogous art of a solid state imaging device.
Furthermore, to more explicitly show that it is well known in the art to configure photoelectric conversion regions to be separated by the separation region which include trenches – see related prior art Kretchmer (Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).  Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Maruyama, Lee and Kretchmer), it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Kretchmer into suitable modification with the teachings of Maruyama in view of Lee to configure photoelectric conversion regions to be separated by the separation region which include trenches for the MOTIVATED REASON of suppressing dark current and optical crosstalk in the analogous art of a solid state imaging device.

	As per CLAIM 2, Maruyama in view of Lee in view of Kretchmer teaches the light detecting device according to claim 1, wherein the separation region includes a trench (In view of prior art combined teachings, Kretchmer, Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).

	As per CLAIM 3, Maruyama in view of Lee in view of Kretchmer teaches the light detecting device according to claim 2, wherein the trench extends from the SECOND SIDE to the FIRST SIDE of the semiconductor substrate (In view of prior art combined teachings, Kretchmer, Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).

	As per CLAIM 4, Maruyama in view of Lee in view of Kretchmer teaches the light detecting device according to claim 2, wherein an insulation film is disposed in the trench (In view of prior art combined teachings, Kretchmer, Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).

	As per CLAIM 6, Maruyama in view of Lee in view of Kretchmer teaches the light detecting device according to claim 1, wherein the optical black region is an area outside an effective pixel region (see claim 1).

	As per INDEPENDENT CLAIM 17, Maruyama teaches an electronic apparatus (Fig. 10: electronic device 100), comprising: 
an optical lens (Fig. 10: lens 102); 
a signal processing circuit (Fig. 10: processor 103); 
and a light detecting device (Fig. 10: solid state imaging device 101) including:
a semiconductor substrate including a FIRST SIDE as a light incident side and a SECOND SIDE opposite to the first side (Fig. 3 and para [0070]: back-illuminated image sensor having substrate 30 with top first side for receiving light and opposite second side toward wiring layer 38); 
photoelectric conversion regions disposed in the semiconductor substrate (Fig. 3 and para [0071]: substrate 30 includes a plurality of photodetectors 31); 
a separation region disposed in the semiconductor substrate, wherein the photoelectric conversion regions are separated by the separation region (Figures 3-4: a p-well occupies the substrate 30 and p-well 42 surrounds each photodetector 31 and charge-accumulation region 41 in the substrate 30, para [0078]), 
and wherein the separation region includes a conductive material (Figures 3-4: separation regions have at least P-type conductivity in substrate 30); 
a wiring layer disposed under the SECOND SIDE of the semiconductor substrate (Figure 3 and para [0075]: wiring layer 38); 
and a metal film disposed above the FIRST SIDE of the semiconductor substrate, wherein the metal film contacts the separation region in an optical black region (Figure 3 and para [0072]: light shading “metal” film 33.  Figures 22G, 24G, 25 & 32G: light shading “metal” film 77/97.  Para [0179-0180]: light shading film may be multi-layered with aluminum (AL) and titanium nitride (TiN), and further comprises antireflection layer of hafnium oxide and silicon oxide per paragraphs[0167, 0198 and 0202]. Figure 24G: light shield 77 comprised of AL & TiN disposed over hafnium oxide 73 disposed over silicon oxide 72. In view of these teachings, taken in combination with Figure 32G, the light shielding 97 may also be comprised of the multi-layers AL/TiN disposed above anti-reflection insulation layers hafnium oxide 92 and silicon oxide 93.  Figures 3, 22G, 24G, 25 & 32G: pixel region 81 comprises active photodetectors 31 and peripheral region 82 comprises optical black region to suppress dark current.  The light shielding 33/77/97 covers the optical black “peripheral” region 82 extends toward separation region in optical black region).
Depending on how one interprets Maruyama’s teachings for a multi-layer light shield it may not be explicitly clear that “metal film to contact the separation region in an optical black region”.  Thus, to more explicitly show that it is well known in the art for “metal film to contact the separation region in an optical black region”, see related prior art Lee (Figures 1-2 & 8-9 and para [0035-0041]: metal light shield 22/400 at optical black region 20).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Maruyama and Lee), it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Lee into suitable modification with the teachings of Maruyama to configure metal film to contact the separation region in an optical black region for the MOTIVATED REASON of suppressing dark current in the analogous art of a solid state imaging device.
Furthermore, to more explicitly show that it is well known in the art to configure photoelectric conversion regions to be separated by the separation region which include trenches – see related prior art Kretchmer (Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).  Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Maruyama, Lee and Kretchmer), it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Kretchmer into suitable modification with the teachings of Maruyama in view of Lee to configure photoelectric conversion regions to be separated by the separation region which include trenches for the MOTIVATED REASON of suppressing dark current and optical crosstalk in the analogous art of a solid state imaging device.

	As per CLAIM 18, Maruyama in view of Lee in view of Kretchmer teaches the electronic apparatus according to claim 17, wherein the separation region includes a trench (In view of prior art combined teachings, Kretchmer, Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).

	As per CLAIM 19, Maruyama in view of Lee in view of Kretchmer teaches the electronic apparatus according to claim 18, wherein the trench extends from the SECOND SIDE to the FIRST SIDE of the semiconductor substrate (In view of prior art combined teachings, Kretchmer, Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).

	As per CLAIM 20, Maruyama in view of Lee in view of Kretchmer teaches the electronic apparatus according to claim 18, wherein an insulation film is disposed in the trench (In view of prior art combined teachings, Kretchmer, Figures 7-10: photodiodes site A/B isolated by trenches 202 filled with metal/insulation 206/208, para [0019, 0031]).


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698